— In a proceeding, inter alia, to validate petitions designating Paul B. Caruso as a candidate of the Independent Taxpayers Party in the general election to be held on November 3, 1992, for the public office of Member of the Assembly in the 15th Assembly District, the appeal is from a judgment of the Supreme Court, Nassau County, entered October 7, 1992, which dismissed the proceeding.
Ordered that the judgment is affirmed, without costs or disbursements.
The Supreme Court properly dismissed the instant proceeding for lack of jurisdiction due to the petitioner’s failure to comply with the service provisions of the order to show cause (see, Election Law § 16-116; Matter of Diamond v Power, 21 AD2d 660; Matter of Tenneriello v Board of Elections, 125 Misc 2d 190, revd on other grounds, 104 AD2d 467).
We have examined the petitioner’s remaining contentions and find them to be without merit. Rosenblatt, J. P., Ritter, Pizzuto and Santucci, JJ., concur.